 



Exhibit 10.37.1
(SOLEXA LOGO) [f19025f1902500.gif]
March 27, 2006
John West
c/o Solexa, Inc.
25861 Industrial Boulevard
Hayward, CA 94545
     Re: Modification of Bonus Terms
Dear John:
As you know, you are eligible to receive a bonus under the Solexa, Inc. Company
2005-2006 Bonus Plan (the “Plan”). Your Target Bonus under the Plan is forty
percent (40%) of all base salary earned by you from January 1, 2005 through
June 30, 2006 (the “Bonus Period”).
Pursuant to Exhibit B of your written employment agreement with Solexa, Inc.
(the “Company”) dated June 2005 (the “Employment Agreement”), you are eligible
to receive four different “annual and special performance bonuses” on the terms
set forth in subparagraphs (a) – (d) of Exhibit B to that agreement (hereinafter
referred to as “Sections A, B, C and D”).
You understand and agree that the Plan supersedes and replaces the performance
bonus provisions set forth in Sections A and B, and that the Plan sets forth the
terms and conditions governing any performance bonus payable to you for your
services during the Bonus Period. Accordingly, you will not be eligible for, or
receive, any bonus earnings for your services pursuant to Section A or B for
your services during that time. You will, however, continue to be eligible to
earn bonuses pursuant to Sections C and D during and after the Bonus Period.
Effective July 1, 2006, Section B will become effective again. (Section A will
have already lapsed and expired by its terms, and will no longer have any force
or effect.) You will be eligible to receive a performance bonus for your
services in 2006 on the terms and conditions set forth in Section B; provided,
however, that any such bonus will be pro-rated to reflect your partial year
service from July 1, 2006 through December 31, 2006 (which were not covered by
the Plan).
Eligible employees in director and senior director level positions and
executive-level positions will be paid bonuses on or after August 31, 2006 based
on SBS Revenues received during the Bonus Period, and on or after November 30,
2006 for amounts based on SBS Revenues received during the Backlog Period on a
“rolling basis”, paid out of the Company’s incremental positive net cash flow in
any positive cash flow month.

 



--------------------------------------------------------------------------------



 



Except as expressly modified herein, your employment will continue to be
governed by all terms and conditions set forth in the Employment Agreement.
Please sign and date below to confirm your understanding and agreement to the
terms set forth above.
Sincerely,

          /s/ Kathy San Roman      Kathy San Roman        Vice President Human
Resources and Administration
Solexa, Inc.    

Understood and Agreed:

           
/s/ John West
  Dated:   3/28/06
 
       
John West
       

 